Citation Nr: 0523748	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  00-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) due to service-connected left knee post-
traumatic arthritis (also referred to herein simply as a left 
knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for a left knee disability and awarded a 
10 percent disability rating therefor.  This matter was 
previously before the Board in April 2004, when it was 
remanded to the RO for development of the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) due to service-connected left knee post-
traumatic arthritis.  This issue is again before the Board 
for appellate review.

By a rating decision dated in November 1999, the RO awarded 
the veteran service connection for left knee post-traumatic 
arthritis, assigning a 10 percent disability schedular 
disability rating effective August 25, 1999.  An April 2004 
Board decision increased the veteran's schedular disability 
rating therefor to 20 percent through January 11, 2000, but 
also found that from January 12, 2000, the veteran's claim 
for a schedular disability rating in excess of 10 percent, 
for service-connected left knee post-traumatic arthritis, was 
not warranted.  


FINDING OF FACT

The veteran's service-connected left knee post-traumatic 
arthritis does not present an exceptional or unusual 
disability picture causing marked interference with 
employment or frequent hospitalization.


CONCLUSION OF LAW

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of to an 
extra-schedular rating due to service-connected left knee 
post-traumatic arthritis, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to an extra-schedular 
rating because he is working less than 40 hours a week due to 
the physical limitations caused by his service-connected left 
knee post-traumatic arthritis.

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).

A review of the medical evidence reveals that, since 1999, 
the veteran has been seen regularly by VA and private 
physicians for treatment and evaluation of his service-
connected left knee disability. 

An April 2000 letter from the veteran's private physician, 
W.J.D., M.D., to the veteran's employer, states that due to 
that the veteran's left knee disability, he should be 
protected from performing duties that will not aggravate his 
condition, such as activities requiring heavy lifting, 
jumping, or single leg support. 

A March 2001 letter from the veteran's employer indicates 
that the veteran had been offered a part-time job, for 25 
hours a week, to accommodate his service-connected left knee 
disability.  It is unclear from the letter whether the 
veteran had accepted that offer and had actually reduced his 
hours of work.

More recently, in September 2004, the veteran's employer 
completed and submitted VA Form 21-4192, "Request for 
Employment Information in Connection with Claim for 
Disability Benefits."  This document shows that the veteran 
has been employed there since April 1987 as a forklift 
operator and warehouseman, working 33 hours per week.  It was 
noted that there was no time lost over the prior 12 months, 
and there were no concessions made to the veteran by reason 
of his disability.   

Based on the evidence of record in conjunction with the 
application of 38 C.F.R. § 3.321(b)(1), the Board finds that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation, is not warranted.  

A review of the claims file does not reveal any evidence of 
frequent hospitalization, interference with employment, or 
other factors indicating that the veteran's case presents an 
exceptional or unusual disability picture.  While the medical 
evidence shows that the veteran has been evaluated and 
treated regularly by VA and private physicians for his 
service-connected left knee disability since 1999, the 
evidence does not show that he was ever hospitalized, 
underwent left knee surgery, or required any convalescence.  
Moreover, although the veteran's employer offered reduced 
hours and modified work duties to accommodate his service-
connected left knee disability based on medical evidence 
provided by W.J.M., M.D., recent information obtained from 
the employer in September 2004 (VA Form 21-4192) indicates 
that the veteran's employment was not interfered with by his 
service-connected left knee disability.

Indeed, while it appears that the veteran is working less 
than 40 hours per week, there is no evidence in the file that 
his current workweek of 33 hours is due to his service-
connected left knee disability.  Indeed, the most recent 
documentary evidence from his employer demonstrates that no 
concessions were made to the veteran due to any disability, 
nor did he miss any work.  From the evidence of record, the 
Board finds that the arrangement for the 33-hour workweek is 
not a consequence of the veteran's service-connected left 
knee disability.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the Board rendered a decision in April 2004 
remanding the issue of entitlement to an extra-schedular 
disability rating to the RO, or agency of original 
jurisdiction (AOJ), for additional development.  VA satisfied 
its duty to notify under the VCAA in compliance with the 
Board Remand, by means of two letters, dated in August 2004 
and November 2004 from the to the appellant.  These letters 
were mailed to the veteran prior to the March 2005 
Supplemental Statement of the Case (SSOC) denying the 
veteran's claim for an extra-schedular rating.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In response to these letters, the veteran submitted the 
requested employment information from his employer.  This 
information was complete and responded directly to the 
development requested by the AOJ. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  




ORDER

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), due to 
service-connected left knee post-traumatic arthritis, is 
denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


